Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-9, 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making the article, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/23/2022 in order to reinstate the withdrawn Groups II and III upon allowance.
Applicant did not present any arguments with the traversal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 20090176424) in view of Allen et al (US 20030064232).
Owens is directed to a method for functionalizing a surface of a substrate, the method providing a silicon-containing compound having two or more leaving groups, and a first functional compound comprising at least one nucleophilic group. The method includes contacting the silicon-containing compound and the functional compound with a surface of a substrate having nucleophilic sites thereon and exposing the silicon-containing compound, the functional compound and the surface of the substrate to microwave radiation.
Owens teaches the substrates are fabrics [0010].
Owens teaches the when the item treated is an article of clothing it can be made to retain its functionality after a greater number of machine-wash cycles [0021] and [0033]. 
Owens teaches the silicone compounds can be selected from silicon containing acrylate and alkylacrylate groups [0035]-[0039] or [0054].  Owens teaches acrylate containing siloxanes are examples of delicate silicon containing compounds and proteins/enzymes are examples of delicate substrate to which one can attach a silicon containing compound [0089].
Owens did not quantify the percentage of additional machine wash cycles provided for.
As Owens teaches the acrylate containing silicone and functional groups are radiated onto a fabric substrate and this improves the number of wash cycles that the fabric can undergo and retain the functionality of the added functional agent, it is reasonable to presume that the claimed property of a decrease in functional agent is less than 40% after washing 10 times is inherent to Owens.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to one of ordinary skill in the art before the effective filing date to use radiation to bond an acrylate silicone with a functional agent to a fabric motivated to produce a fabric that can be washed and retain the functionality of the functional agent.  In the absence of evidence of an unexpected result, Owens teaches and suggests the claimed property of washing the fabric and retaining the functional agent.
Owens is not specific with regard to an acrylic modified organopolysiloxane having two or more acrylic groups per molecule.  
Allen is directed to siloxane containing compositions curable by radiation to silicone elastomers.  Allen teaches the compositions are applied to organic fibers, textiles, fibers and webs of synthetic organic polymers and natural fibrous fabrics such as cotton, linen, wool or silk or blends of the fibers [0107].  
Allen teaches the acrylate- functional silicones are prepared by hydrosilyation of high molecular weight Si—H functional siloxanes with compound having multiple olefinic double bonds such as esters of multivalent alcohols or trimethylolpropane with acrylic or methacylic acid. The acrylate functional silicones may further be prepared by esterification of the hydroxyalkyl-functional siloxanes with (meth)acrylic acid or derivatives [0060].  
Allen teaches the siloxanes have multiple (meth)acrylate functional groups (ABST) and that is equated with the claimed acrylic modified organopolysiloxane with two or more acrylic groups per molecule.
Allen teaches the organopolysiloxane is bonded to the substrate via radiation do not show formation of volatile or corrosive by products know for some other silicone elastomers [0099].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an acrylic modified organopolysiloxane having two or more acrylic groups motivated to provide for additional functional groups for radiation curing.  
As to claim 2, Owens teaches functional compounds provide properties such as flame retardant, oleophobic, antimicrobial, oleophilic, hydrophobic, hydrophilic, haemostatic, biocidic or sporicidic [0013].  Suitable known functional compounds may be a flame retardant, an oleophobe, an oleophile, a hydrophobe, a hydrophile, a haemostat, a bacteriostat, a biocide, an anti-microbial, a sporicide, an enzyme, a crosslinking precursor, a catalyst, or an antiviral, or is a compound known to exhibit anti-corrosion properties, detoxification properties, reducing properties, oxidising properties, gas/vapour permeability control, liquid permeability control, surface energy control or surface morphology control [0065].  The groups can include fatty groups [0066]; phenols [0070] and proteins [0089].
As to claims 3 and 4, Owens teaches the fabric substrate can include natural fibers such as cotton, silk or wool [0074].
As to claim 10, Owens differs and is not specific with respect to the organopolysiloxane.
Allen teaches the organopolysiloxane with at least two or more acrylate groups as shown in [0058] with a H2C=CH(0))CH2 wherein a is 3 or less and m is 1 to 8.  The groups discloses overlap the claimed group.  

    PNG
    media_image1.png
    209
    771
    media_image1.png
    Greyscale

Allen teaches the skilled worker is aware that the acrylate-modified organopolysiloxanes, where the organic groups bearing the acrylate radical(s) are attached to the siloxane framework by way of Si--C bonds, are superior in terms of stability to hydrolysis to those compounds where linkage is via an Si--O--C bond. Therefore the acrylate functional radical are preferably bound via Si--C linkages, but may contain, as is well known to the practitioner of the art, some Si--O--C linked groups as by-products in a range of 0 to 25% of the total linkages. A content of less than 10% SiOC groups is preferred, less than 5% especially preferred. It is also well known to the practioner of the art that Si--C bound radicals Si-G(Z)n formed by hydrosilylation reaction can contain, apart from the linear structure depicted in the formulas above, some branched material, for example Si--CH(CH3)--CH2-- instead of Si--(CH2) 3--, Si--CH(CH3)-- instead of Si--(CH2) 2, and that also dehydrogenative elimination may occur as a side reaction, for example leading to groups Si—CH=CH--CO-- instead of Si--CH2CH2  [0056].
Allen teaches the same silicone and acrylate structure as claimed and provides the motivation to make such an acrylate modified silicone for use as a fabric coating wherein the coating can be directly bonded via radiation to the fabric substrate.
As Owens in view of Allen disclose the claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to produce functional agent affixed to a fiber via an acrylic modified organosilixone motivated to produce a functionalized fabric that can maintain the functionality even after washing.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the acrylate modified silicone of Allen motivated which teaches the Si-C bonds are preferable in stability to hydrolysis. 
In the absence of evidence of an unexpected result, the prior art teaches the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759